Mr. Presiding Justice McBride delivered the opinion of the court. 5. Evidence, § 224*—when not hearsay. In an action for wrongful death, testimony of a witness that he gave deceased’s mother money that deceased sent her is not hearsay. 6. Death, § 48*—when evidence to show damage is inadmissible. In an action for wrongful death, receipts reciting that money was received from deceased to be remitted to his brother-in-law and that a bank money order was mailed to such person are incompetent for the purpose of showing a payment to deceased’s mother and also as being based on hearsay and where there is no further evidence that the money was paid to the mother of deceased other than to deceased’s declarations that he was going to send money to his mother.